Title: To John Adams from Thomas Jefferson, 11 January 1816
From: Jefferson, Thomas
To: Adams, John


Dear Sir  Monticello Jan. 11. 16.Of the last five months I have past four at my other domicil, for such it is in a considerable degree. no letters are forwarded to me there, because the cross post to that place is circuitous and uncertain. during my absence therefore they are
			 accumulating here, & awaiting acknolegements. this has been the fate of your favor of Nov. 13.I agree with you in all it’s eulogies on the 18th. century. it certainly witnessed the sciences and arts, manners and morals, advanced to a higher degree than the world had ever before seen. and might we not go back to the aera of the Borgias, by which time the barbarous ages had reduced national morality to it’s lowest point of depravity, & observe that the arts and sciences, rising from that point, advanced gradually thro’
			 all the 16th. 17th. and 18th. centuries, softening & correcting the manners and morals of man? I think too we may add, to the great honor of science & the arts, that their natural effect is, by illuminating
			 public opinion, to erect it into a Censor, before which the most exalted tremble for their future, as well as present fame. with some exceptions only, through the 17th. and 18th. centuries morality occupied an honorable chapter in the political code of nations. you must have observed while in Europe, as I thought I did, that those who administered the governments of the greater powers at least, had a respect to faith, and considered the dignity of their government as involved in it’s
			 integrity. a
			 wound indeed was inflicted on this character of honor in the 18th. century by the partition of Poland. but this was the atrocity of a barbarous government chiefly, in conjunction with a smaller one still scrambling to become great, while one only of those already great, and having character
			 to lose, descended to the baseness of an accomplice in the crime. France, England, Spain shared in it only inasmuch as they stood aloof and permitted it’s perpetration. how then has it happened that these nations,
			 France especially & England, so great, so dignified, so distinguished by science & the arts, plunged at once into all the depths of human enormity, threw off suddenly & openly all the restraints of morality, all sensation to character, & unblushingly avowed and acted on the principle
			 that power was right? can this sudden apostacy from national rectitude be accounted for? the
			 treaty of Pilnitz seems to have begun it, suggested perhaps by the baneful precedent of Poland. was it from the terror of
			 monarchs, alarmed at the light returning on them from the West, and kindling a Volcano under their thrones? was it a combination to extinguish that light, and to
			 bring back, as their best auxiliaries, those enumerated by you, the Sorbonne, the Inquisition, the Index expurgatorius, & the knights of Loyola? whatever it was, the close of the century saw
			 the
			 moral world thrown back again to the age of the Borgias,
			 to the
			 point from which it had departed 300. years before.
			 France, after crushing and punishing the conspiracy of Pilnitz, went herself deeper and deeper into the crimes she had been chastising. I say France, & not Bonaparte; for altho’ he was the head and mouth, the nation furnished the hands which executed his enormities.
			 England, altho’ in opposition, kept full pace with France, not indeed by the manly force of her own arms, but by oppressing the weak, & bribing the strong. at length the whole choir joined and divided the weaker nations among them.
			 your
			 prophecies to Dr. Price proved truer than mine; and yet fell short of the fact, for instead of a million, the
			 destruction of 8. or 10. millions of human beings has probably been the effect of these convulsions. I
			 did not, in 89. believe they would have lasted so long, nor have cost so much blood. but altho’ your prophecy has proved true so far, I hope it does not preclude a better final result. that same
			 light from our West seems to have spread and illuminated the very engines employed to
			 extinguish it. it has given them a glimmering of their rights and their power. the idea of representative government has taken root and growth among them. their masters feel it, and are saving
			 themselves by timely offers of this modification of their own powers. Belgium, Prussia, Poland, Lombardy Etc. are now offered a representative government organisation: illusive probably at first, but it will grow into power in the end. opinion is power, & that opinion will come. even France will yet attain representative government. you observe it makes the basis of every constitution which has been demanded or offered:
			 of that demanded by their Senate; of
			 that offered by Bonaparte; & of
			 that granted by Louis XVIII. the idea then is rooted, and will be established, altho’ rivers of blood may yet flow between them
			 and their object. the allied armies now couching upon them are first to be destroyed, and
			 destroyed they will surely be. a nation united can never be conquered. we have seen what the ignorant bigotted and unarmed Spaniards could do against the disciplined veterans of their invaders. what then
			 may we not expect from the power & character of the French
			 nation? the oppressors may cut off heads after heads, but like those of the Hydra, they multiply at every stroke. the recruits within a nation’s own limits are prompt and without number; while
			 those
			 of their invaders from a distance are slow, limited, and must come to an end. I think too we percieve that all these allies do not see the same interest in the annihilation of the power of France. there are certainly some symptoms of foresight in Alexander that France might produce a salutary diversion of force were Austria and Prussia to become her enemies. France too is the natural ally of the Turk, as having no interfering interests, and might be useful in neutralising and perhaps turning that power on Austria. that a re-acting
			 jealousy too exists with Austria & Prussia I think their late strict alliance indicates; and I should not wonder if Spain should discover a sympathy with them. Italy is so divided as to be nothing. here then we see new coalitions in embrio which after France shall in turn have suffered a just punishment for her crimes, will not only raise her from the earth on which she is prostrate, but give her an opportunity to establish a government of as
			 much liberty as they she can bear, enough to ensure her happiness and prosperity. when
			 insurrection begins, be it where it will, all the partitioned countries will rush to arms, and Europe again become an Arena of gladiators. and what is the definite object they will propose? a restoration certainly of the Status quo prius, of the state of possession of 89. I see no other principle on which Europe can ever again settle down in lasting peace. I hope your
			 prophecies will go thus far, as my wishes do, and that they, like the former, will
			 prove to have
			 been the sober dictates of a superior understanding, and a sound calculation of effects from causes well understood. some future Morgan will then have an opportunity of doing you justice, and of counterbalancing the breach of confidence of which you so justly complain, and in which no one has had more frequent occasion of
			 fellow-feeling than myself.
			 permit me to place here my affectionate respects to mrs Adams, and to add for yourself the assurances of cordial friendship and esteem.Th: Jefferson
			